Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,283,501 (the ‘501 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
This action is responsive to the RCE filed 05/011/2022.  
 
Status of the Claims
	The following is the current status of the claims: 
Claims 1-30 are pending.  Claims 1-16 are original, and claims 17-30 are new, among those, claims 1, 6,18, 23, and 28 are independent.
                            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1/. Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Background of the invention in view of Kume et al. (cited US 2015/0060942), Wang et al. (cited US 8,354,734), and Lin et al.  (US 2016/0204074).
With respect to claims 1, 6, 8, 10-20, 23-25, 27- 30:
Background of the invention, Figs. 1-4 and related text on col. 1-3 discloses substantially the claimed nitride semiconductor device structure and method of fabricating the device structure thereof including a silicon substrate having formed thereon a GaN epi-layer stack for a plurality of GaN die, the plurality of GaN die being arranged as an array with dicing streets therebetween; each GaN die comprising: an area of the GaN epi-layer stack, the GaN epi-layer stack comprising a GaN/AlGaN hetero-layer structure defining a two dimensional electron gas (2DEG) active layer for a lateral GaN transistor; source, drain and gate electrodes of the lateral GaN transistor being provided on a front-side of the GaN epi-layer stack over an active area of the GaN die, an inactive area of the GaN epi-layer stack surrounding the active area of each GaN die, and an overlying structure, comprising metallization and dielectric layers, defining respective source, drain and gate connections and contact areas and defining a seal ring formed on the inactive area of the GaN die, the seal ring surrounding the active area of the GaN die (Figs. 3, 4); dicing the wafer along the dicing streets to singulate the plurality of GaN die using one of any the conventional dicing methods (Background of the invention, col. 2, second paragraph)..
Background of the invention fails to teach a trench structure formed around a periphery of each GaN die in the inactive area, the trench structure comprising a trench etched through layers of the overlying interconnect structure, through the GaN epi-layer stack, and into a surface region of the silicon substrate to a depth below an interface between the silicon substrate and the GaN epi-layer stack; the trench structure further comprising a trench cladding, the trench cladding comprising a metal layer and an overlying passivation layer, the trench cladding extending conformally over inner sidewalls of the trench and sealing exposed surfaces of layers of the overlying interconnect structure, layers of the GaN epi-layer stack, and the interface of the GaN epi-layer stack and the silicon substrate.
 Kume, Figs. 1-15 and related text teaches the formation of a trench structure TRC etched through the integrated circuit layers SL (Fig. 12 and related text in para [0083]-[0089] discloses HEMT structure) into a surface region of the silicon substrate SUB to a depth below an interface between the substrate SUB and the integrated circuit layers SL formed above (Fig. 4A, para [0050]).  The trench structure TRC is formed around the periphery of each integrated circuit Q, between the exterior edges the integrated circuit region and dicing street DL (Fig.1A) by masking and etching process to the depth below the interface of the GaN epi-layer and the silicon substrate (para [0065]). The trench structure TRC further comprising a trench cladding of at least one layer of dielectric IF conformally extending over inner sidewalls of the trench and sealing exposed surfaces of dielectric layers of the overlying structure, layer of GaN epi-layer stack SL, and the interface of the GaN epi-layer stack and the silicon substrate SUB; a metal trench layer MF, and overlying passivation layer TIF or ILD1 (para [0062]).
Both Wang, and Lin in related processes of dicing a semiconductor wafer, teach the formation of a trench at the exterior edge of an IC for preventing delamination and cracking during the separation of the IC into individual die at later stage of the process after the formation of integrated circuits with multi-layer structure including plurality of metallization layers and insulating layers (i.e. BEOL structure, see Lin, Fig. 5, and Wang, Fig. 6a).

With respect to claims 3, 4, 22:
Kume, Fig. 2 shows trench structure extends across, and into the dicing street DL between the adjacent GaN die.

With respect to claims 2, 5, 7, 9, 21, 26, 29:
Wang, col. 7, lines 16-20 discloses the trench structure 115 could be formed either close to the scribe line 144, or located within the scribe line region 108, and Fig. 6a shows a seal ring 130 formed over the inactive region 105 surrounding the transistor region 104.  The trench structure is formed in region 106 between the seal ring 103 and the dicing street in region 108, laterally spaced from the diced edges of the GaN die.
Wang, col. 7, lines 25-27 discloses the trench cladding 132 could be grounded to reduce noise and/or protect against damage from electrostatic discharge (EDS). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a trench structure either close to or within the scribe line, and either at a first step in the process or at later stage after forming Back-End-of-Line layers as taught by Kume, Wang and Lin in the conventional process of fabricating and dicing a GaN device structure disclosed in the Background of the invention in order to relieve stress, prevent crack or delaminate around the scribe line between layers of different materials such as group III nitride semiconductor and the silicon substrate, and BEOL structure and substrate (Kume, para [0005], [0044]; Lin, para [0013], [0014], and Wang, col. 2, lines 20-30), and prevent propagation of cracks into active region from dicing process. 


Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection.  Applicant’s arguments with respect to the formation of trench after forming BEOL structure is believed to be answered by Lin reference which discloses the same.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number 571-272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Minh Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991